FILED
                              NOT FOR PUBLICATION                           JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FELIX CONTRERAS; et al.,                         No. 08-70155

               Petitioners,                      Agency Nos. A095-193-782
                                                             A095-193-783
  v.                                                         A095-193-784
                                                             A095-193-785
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Felix Contreras, Maria Contreras, and their two children, natives and citizens

of Mexico, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen. We have jurisdiction under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002), and we deny the

petition for review.

      The BIA acted within its broad discretion in determining that the evidence

presented with the motion to reopen was insufficient to warrant reopening. See id.

(BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary,

irrational, or contrary to law”).

      PETITION FOR REVIEW DENIED.




                                           2                                      08-70155